Citation Nr: 1627550	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hypertensive vascular disease.

2.  Entitlement to service connection for allergic or vasomotor rhinitis.

3.  Entitlement to a compensable rating for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to June 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The issues of entitlement to service connection for left knee instability, hypertension, and seasonal allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee was productive of at least slight instability.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for left knee instability are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Instability of the Left Knee

The Veteran contends that he is entitled to a compensable rating for left knee instability.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the period under consideration, the Veteran's left knee disability is rated under Diagnostic Code 5260-5003 for left knee degenerative joint disease.  The Veteran now contends that he suffers from instability of the left knee, and is only appealing the RO's denial for instability.  He specified that he was not appealing his 10 percent rating for left knee degenerative joint disease under Diagnostic Code 5260-5003

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability, is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In correspondence to the RO, the Veteran repeatedly asserted that he suffered from left knee instability.  In April 2016, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from slight recurrent and lateral instability of the left knee.  Thus, the Board finds the Veteran should be awarded a compensable, 10 percent rating for left knee instability under Diagnostic Code 5257 for slight instability.

The Board also finds, as discussed in the section below, following the April 2016 C&P examination, the RO has not issued an Supplemental Statement of the Case (SSOC) for left knee instability, and the Veteran has not waived RO consideration of the new evidence.  Thus, the Board awards the minimum warranted by the record, and remands the issue for full consideration by the RO and Board, upon remand.




ORDER

A rating of 10 percent for left knee instability is granted.


REMAND

The Veteran contends that he is entitled to a compensable rating for left knee instability, hypertension, and service connection for allergies.  For the following reasons, the Board finds that a remand is warranted for hypertension, allergies, and left knee instability, to the extent the claim for a compensable rating above was not granted in full.

Concerning the Veteran's claim for hypertension and left knee instability, in April 2016, the Veteran underwent two Compensation and Pension (C&P) examinations for hypertension and left knee instability.  The findings are relevant to the three issues addressed in this appeal.  To date, the RO has not issued Supplemental Statements of the Case (SSOC) reviewing the evidence.  The Veteran has not waived RO consideration of this new evidence.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of an SSOC, beyond what was granted in the above section of this decision.  See 38 C.F.R. § 19.31 (2014).

Moreover, in the Veteran's Informal Hearing Presentation before the Board, he requested an additional C&P examination for his heart condition.

As for the Veteran's claim for allergic or vasomotor rhinitis, the Veteran believes he suffers from an allergic condition related to a bout of allergies he experienced in service.  Given the available evidence of record indicating a possible link between the allergies and service, a VA examination is necessary to determine whether the Veteran's current allergic or vasomotor rhinitis is related to his time in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his left knee.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected left knee degenerative joint disease.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is a dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.  

d. Determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his hypertension and heart condition.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his allergies.  The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's allergies began in or is related to the Veteran's time in service.  In making this determination, the examiner should particularly discuss the Veteran's bout of allergies in service.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, readjduciate the issues on appeal, and afford the Veteran and his representative a Supplemental Statement of the Case along with reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


